DETAILED ACTION
Claims 1-20 are pending in this application.
Claims 1-20 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PGPub No. 2016/0232093) in view of Kaburaki et al. (U.S. PGPub No. 2017/0235681) in view of Cherkauer et al. (U.S. Patent No. 6631446)

Claim 1
Kim (2016/0232093) teaches:
A processor comprising: 
a cache […] P. 0062 and FIG. 13 processor 230 includes upper and lower level caches (110, 120)
[…] wherein the re-use distance of the given cache line is indicative of an amount of time between consecutive accesses of the given cache line. P. 0069 A reuse distance indicates a period of time taken until data stored in the lower level cache 120 is reused.
Ramrakhyani does not explicitly teach storing a physical page address of a cache line in a first or second buffer, and prioritize evicting a cache line based on its corresponding value.
Kaburaki (2017/0235681) teaches:
 […] a cache comprising a plurality of cache sets, each cache set having a plurality of ways configured to store corresponding cache lines; and P. 0179 L2P table cache 131 is an n-way set associative cache, where (n>=2)  
a cache controller configured to: 
store at least a portion of a physical page address of a given cache line in a first re-use distance page buffer […] store the portion of the physical page address of the given cache line in a second re-use distance page buffer P. 0052 and FIG. 1 the L1 L2P table 71 and the L3 L2P table 73 store logical address to physical address translations
[…] prioritize evicting a second cache line when making a cache replacement decision rather than evicting a first cache line based on a first value and a second value stored in re-reference prediction value (RRPV) fields corresponding to the first cache line and second cache line, respectively P. 0184-186 each cache line has a corresponding LRU timestamp (RPPV field), which may be set to “00” (second value) if the entry is in L1 L2P table 71, “10” for L2 L2P table 72, or “11” (first value) if the entry is in L3 L2P table 73; P. 0189 data in L1 L2P table 71 are evicted in preference to data in L3 L2P table 73
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Ramrakhyani with setting a re-reference prediction value (RRPV) field of a cache line to a first value if the cache line is likely to be re-used taught by Kaburaki
The motivation being to preferentially select a cache line in the L2P table cache for replacement based on a LRU timestamp (see Kaburaki P. 0301)
The systems of Ramrakhyani and Kaburaki do not explicitly state storing a cache line in a first buffer when a re-use distance is less than a first threshold or storing the cache line in a second buffer when the re-use distance is greater than a second threshold.
Cherkauer (6631446) teaches:
store […] a given cache line in a first re-use distance page buffer, responsive to a re-use distance of the given cache line being less than a first threshold;  Col. 3 lines 26-36 and FIG. 2 a pool of buffers can be divided into multiple classes (analogous to re-use distance page buffer); Col. 4 lines 24-59 and FIG. 2 a particular buffer (cache line) is assigned to a buffer class based on its access count in a previous time interval (re-use distance) compared to a threshold. For example, buffer 30B has an access count less than TB (first threshold), and is stored in 40C (first re-use distance page buffer)
store […] the given cache line in a second re-use distance page buffer, responsive to the re-use distance being greater than a second threshold […] Col. 4 lines 24-59 and FIG. 2 For example, buffer 30F has an access count greater than TA (second threshold), and is stored in 40A (second re-use distance page buffer); Col. 6 lines 4-13 periodically resetting the access counts effectively converts the access counts into frequencies (re-use distance)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Kim and Kaburaki with storing a cache line in a first buffer when a re-use distance is less than a first threshold or storing the cache line in a second buffer when the re-use distance is greater than a second threshold taught by Cherkauer
The motivation being to manage lower priority buffer data with less expensive algorithms (See Cherkauer Col. 3 line 26 - 54)
The systems of Kim, Kaburaki and Cherkauer are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Kim and Kaburaki with Cherkauer to obtain the invention as recited in claims 1-7.
	
Claim 2
Kaburaki (2017/0235681) teaches:
The processor as recited in claim 1, wherein the cache controller is further configured to: perform the lookup of a first re-use distance page buffer with at least a portion of a physical page address of a first cache line responsive to allocating the first cache line in the cache; and P. 0105 and FIG. 5 subfield 200B of a translation target logical address is used to search L3 L2P table 73 (first re-use distance page buffer); P. 0121 an LBA included in a command may be translated into an internal logical address (analogous to a physical page address), which may be used as the translation target logical address
set an RRPV field of the first cache line to a first value responsive to finding a match for the portion of the physical page address of the first cache line in the first re-use distance page buffer. P. 0186 when there is a cache hit associated with the L3 L2P table 73 (first re-use distance page buffer), the controller 4 may update an LRU timestamp (RRPV field) corresponding to a cache line, to a third value “11” greater than the first and second values; P. 0167 high-hit data portions (i.e. likely to be reused) are placed in L3 L2P table 73

Claim 3
Kaburaki (2017/0235681) teaches:
The processor as recited in claim 2, wherein the cache controller is further configured to: perform a lookup of the second re-use distance page buffer with the portion of the physical page address of the first cache line responsive to allocating the first cache line in the cache; and P. 0107 and FIG. 5 subfield 200C of translation target logical address may be used to search L1 L2P table 71 (second re-use distance page buffer); P. 0121 an LBA included in a command may be translated into an internal logical address (analogous to a physical page address), which may be used as the translation target logical address
set the RRPV field of the first cache line to a second value responsive to finding a match for the portion of the physical page address of the first cache line in the second re-use distance page buffer. P. 0183-184 when there is a hit in the L1 L2P cache table 131 (second re-use distance page buffer), controller 4 sets the value of a LRU time stamp (RRPV field) corresponding to the cache line to a first value “00” (second value)

Claim 4
Kaburaki (2017/0235681) teaches:
The processor as recited in claim 3, wherein the cache controller is further configured to set the RRPV field of the first cache line to a third value responsive to not finding a match for the portion of the physical page address of the first cache line in the second re-use distance page buffer or in the first re-use distance page buffer, wherein the third value is in between the first value and the second value. P. 0234-235 and FIG. 16 if there is a cache miss associated with the L1 L2P table 71 (second re-use distance page buffer), a cache hit for L2 L2P cache table 72, but a cache miss associated with the L3 L2P table 73 (first re-use distance page buffer), the LRU timestamp is updated accordingly; P. 0185 when there is a hit in the L2 L2P cache table 72, controller 4 sets the value of a LRU time stamp corresponding to the cache line to a second value “10” (third value)

Claim 5
Cherkauer (6631446) teaches:
The processor as recited in claim 1, wherein the cache controller is further configured to prioritize evicting a second cache line over a first cache line based on a first value and a second value stored in re-reference prediction value fields corresponding to the first cache line and second cache line, respectively, wherein the re-reference prediction value indicates a likelihood of a cache line being accessed within an interval of time. Col. 4 line 60 – Col. 5 line 7 a non-busy buffer (cache line) closest to the tail of the lowest priority class 40C is selected for replacement; Col. 4 lines 24-59 and FIG. 2 For example, a buffer in priority class 40C would have a lower access count in a previous time interval (second value) than a buffer in priority class 40A

Claim 6
Cherkauer (6631446) teaches:
The processor as recited in claim 1, wherein the re-use distance of the given cache line comprises a count. Col. 4 lines 24-59 and FIG. 2 a particular buffer (cache line) is assigned to a buffer class based on its access count in a previous time interval (re-use distance) compared to a threshold

Claim 7
Kaburaki (2017/0235681) teaches:
The processor as recited in claim 1, wherein the cache controller is further configured to set a re-reference prediction value (RRPV) field of a first cache line to a first value responsive to a portion of a physical page address of the first cache line being found in the first re-use distance page buffer; P. 0184-186 each cache line has a corresponding LRU timestamp (RPPV field), which may be set to “11” (first value) if the entry is in L3 L2P table 73 (first re-use distance page buffer)
set a RRPV field of a second cache line to a second value responsive to a portion of a physical page address of the first cache line being found in the second re-use distance page buffer, wherein the second value is different from the first value. P. 0184-186 each cache line has a corresponding LRU timestamp (RPPV field), which may be set to “00” (second value) if the entry is in L1 L2P table 71 (second re-use distance page buffer)

Claim 8
Kaburaki (2017/0235681) teaches:
A method comprising: 
storing at least a portion of a physical page address of a given cache line in a first re-use distance page buffer […] storing the portion of the physical page address of the given cache line in a second re-use distance page buffer […] P. 0052 and FIG. 1 the L1 L2P table 71 and the L3 L2P table 73 store logical address to physical address translations
[…] prioritizing evicting a second cache line when making a cache replacement decision rather than evicting a first cache line based on a first value and a second value stored in re-reference prediction value (RRPV) fields corresponding to the first cache line and second cache line, respectively. P. 0184-186 each cache line has a corresponding LRU timestamp (RPPV field), which may be set to “00” (second value) if the entry is in L1 L2P table 71, “10” for L2 L2P table 72, or “11” (first value) if the entry is in L3 L2P table 73; P. 0189 data in L1 L2P table 71 are evicted in preference to data in L3 L2P table 73
Kaburaki do not explicitly state storing a cache line in a first buffer when a re-use distance is less than a first threshold or storing the cache line in a second buffer when the re-use distance is greater than a second threshold.
Cherkauer (6631446) teaches:
storing at least a portion of a physical page address of a given cache line in a first re-use distance page buffer, responsive to a re-use distance of the given cache line being less than a first threshold; and Col. 3 lines 26-36 and FIG. 2 a pool of buffers can be divided into multiple classes (analogous to re-use distance page buffer); Col. 4 lines 24-59 and FIG. 2 a particular buffer (cache line) is assigned to a buffer class based on its access count in a previous time interval (re-use distance) compared to a threshold. For example, buffer 30B has an access count less than TB (first threshold), and is stored in 40C (first re-use distance page buffer)
storing the portion of the physical page address of the given cache line in a second re-use distance page buffer, responsive to the re-use distance being greater than a second threshold […] Col. 4 lines 24-59 and FIG. 2 For example, buffer 30F has an access count greater than TA (second threshold), and is stored in 40A (second re-use distance page buffer); Col. 6 lines 4-13 periodically resetting the access counts effectively converts the access counts into frequencies (re-use distance)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Kaburaki with storing a cache line in a first buffer when a re-use distance is less than a first threshold or storing the cache line in a second buffer when the re-use distance is greater than a second threshold taught by Cherkauer
The motivation being to manage lower priority buffer data with less expensive algorithms (See Cherkauer Col. 3 line 26 - 54)
The systems of Kaburaki and Cherkauer do not explicitly state the re-use distance indicating an amount of time between accesses to a cache line.
Kim (2016/0232093) teaches:
 […] wherein the re-use distance of the given cache line is indicative of an amount of time between consecutive accesses of the given cache line P. 0069 A reuse distance indicates a period of time taken until data stored in the lower level cache 120 is reused.
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Kaburaki and Cherkauer with the re-use distance indicating an amount of time between accesses to a cache line taught by Kim
The motivation being to represent a likelihood that the data will be reused (See Kim P. 0069)
The systems of Kaburaki, Cherkauer and Kim are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Kaburaki with Kim to obtain the invention as recited in claims 8-14.

Claim 9
Kaburaki (2017/0235681) teaches:
The method as recited in claim 8, further comprising: performing a lookup of the first re-use distance page buffer with at least a portion of a physical page address of the first cache line responsive to allocating the first cache line in the cache; and P. 0105 and FIG. 5 subfield 200B of a translation target logical address is used to search L3 L2P table 73 (first re-use distance page buffer); P. 0121 an LBA included in a command may be translated into an internal logical address (analogous to a physical page address), which may be used as the translation target logical address
setting a RRPV field of the first cache line to the first value responsive to finding a match for the portion of the physical page address of the first cache line in the first re-use distance page buffer. P. 0186 when there is a cache hit associated with the L3 L2P table 73 (first re-use distance page buffer), the controller 4 may update an LRU timestamp (RRPV field) corresponding to a cache line, to a third value “11” greater than the first and second values; P. 0167 high-hit data portions (i.e. likely to be reused) are placed in L3 L2P table 73

Claim 10
Kaburaki (2017/0235681) teaches:
The method as recited in claim 9, further comprising: performing a lookup of the second re-use distance page buffer with the portion of the physical page address of the first cache line responsive to allocating the first cache line in the cache; and P. 0107 and FIG. 5 subfield 200C of translation target logical address may be used to search L1 L2P table 71 (second re-use distance page buffer); P. 0121 an LBA included in a command may be translated into an internal logical address (analogous to a physical page address), which may be used as the translation target logical address
setting the RRPV field of the first cache line to the second value responsive to finding a match for the portion of the physical page address of the first cache line in the second re-use distance page buffer. P. 0183-184 when there is a hit in the L1 L2P cache table 131 (second re-use distance page buffer), controller 4 sets the value of a LRU time stamp (RRPV field) corresponding to the cache line to a first value “00” (second value)

Claim 11
Kaburaki (2017/0235681) teaches:
The method as recited in claim 10, further setting the RRPV field of the first cache line to a third value responsive to not finding a match for the portion of the physical page address of the first cache line in the second re-use distance page buffer or in the first re-use distance page buffer, wherein the third value is in between the first value and the second value. P. 0234-235 and FIG. 16 if there is a cache miss associated with the L1 L2P table 71 (second re-use distance page buffer), a cache hit for L2 L2P cache table 72, but a cache miss associated with the L3 L2P table 73 (first re-use distance page buffer), the LRU timestamp is updated accordingly; P. 0185 when there is a hit in the L2 L2P cache table 72, controller 4 sets the value of a LRU time stamp corresponding to the cache line to a second value “10” (third value)

Claim 12
Cherkauer (6631446) teaches:
The method as recited in claim 8, further comprising prioritizing evicting a second cache line when making a cache replacement decision rather than evicting a first cache line based on a first value and a second value stored in re-reference prediction value fields corresponding to the first cache line and second cache line, respectively, wherein the re-reference prediction value indicates a likelihood of a cache line being accessed within an interval of time. Col. 4 line 60 – Col. 5 line 7 a non-busy buffer (cache line) closest to the tail of the lowest priority class 40C is selected for replacement; Col. 4 lines 24-59 and FIG. 2 For example, a buffer in priority class 40C would have a lower access count in a previous time interval (second value) than a buffer in priority class 40A

Claim 13
Cherkauer (6631446) teaches:
The method as recited in claim 8, wherein the re-use distance of the given cache line comprises a count. Col. 4 lines 24-59 and FIG. 2 a particular buffer (cache line) is assigned to a buffer class based on its access count in a previous time interval (re-use distance) compared to a threshold

Claim 14
Kaburaki (2017/0235681) teaches:
The method as recited in claim 13, further comprising: setting a re-reference prediction value (RRPV) field of a first cache line to a first value responsive to a portion of a physical page address of the first cache line being found in the first re-use distance page buffer; P. 0184-186 each cache line has a corresponding LRU timestamp (RPPV field), which may be set to “11” (first value) if the entry is in L3 L2P table 73 (first re-use distance page buffer)
setting an RRPV field of a second cache line to a second value responsive to a portion of a physical page address of the first cache line being found in the second re-use distance page buffer, wherein the second value is different from the first value. P. 0184-186 each cache line has a corresponding LRU timestamp (RPPV field), which may be set to “00” (second value) if the entry is in L1 L2P table 71 (second re-use distance page buffer)

Claim 15
Kaburaki (2017/0235681) teaches:
A system comprising: a cache comprising circuitry configured to: P. 0052 and FIG. 1 controller 4 includes L2P table cache 131; P. 0179 L2P table cache 131 is an n-way set associative cache, where (n>=2);  
store at least a portion of a physical page address of a given cache line in a first re-use distance page buffer […] store the portion of the physical page address of the given cache line in a second re-use distance page buffer […] 6/13Application Serial No. 16/716,165 - Filed December 16, 2019 P. 0052 and FIG. 1 the L1 L2P table 71 and the L3 L2P table 73 store logical address to physical address translations
[…] prioritize evicting a second cache line when making a cache replacement decision rather than evicting a first cache line based on a first value and a second value stored in re-reference prediction value (RRPV) fields corresponding to the first cache line and second cache line, respectively. P. 0184-186 each cache line has a corresponding LRU timestamp (RPPV field), which may be set to “00” (second value) if the entry is in L1 L2P table 71, “10” for L2 L2P table 72, or “11” (first value) if the entry is in L3 L2P table 73; P. 0189 data in L1 L2P table 71 are evicted in preference to data in L3 L2P table 73
Kaburaki does not explicitly state storing a cache line in a first buffer when a re-use distance is less than a first threshold or storing the cache line in a second buffer when the re-use distance is greater than a second threshold.
Cherkauer (6631446) teaches:
store […] a given cache line in a first re-use distance page buffer, responsive to a re-use distance of the given cache line being less than a first threshold; Col. 3 lines 26-36 and FIG. 2 a pool of buffers can be divided into multiple classes (analogous to re-use distance page buffer); Col. 4 lines 24-59 and FIG. 2 a particular buffer (cache line) is assigned to a buffer class based on its access count in a previous time interval (re-use distance) compared to a threshold. For example, buffer 30B has an access count less than TB (first threshold), and is stored in 40C (first re-use distance page buffer)
store […] the given cache line in a second re-use distance page buffer, responsive to the re-use distance being greater than a second threshold [….] Col. 4 lines 24-59 and FIG. 2 For example, buffer 30F has an access count greater than TA (second threshold), and is stored in 40A (second re-use distance page buffer); Col. 6 lines 4-13 periodically resetting the access counts effectively converts the access counts into frequencies (re-use distance)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Kaburaki with storing a cache line in a first buffer when a re-use distance is less than a first threshold or storing the cache line in a second buffer when the re-use distance is greater than a second threshold taught by Cherkauer
The motivation being to manage lower priority buffer data with less expensive algorithms (See Cherkauer Col. 3 line 26 - 54)
The systems of Kaburaki and Cherkauer do not explicitly state the re-use distance indicating an amount of time between accesses to a cache line.
Kim (2016/0232093) teaches:
wherein the re-use distance of the given cache line is indicative of an amount of time between consecutive accesses of the given cache line P. 0069 A reuse distance indicates a period of time taken until data stored in the lower level cache 120 is reused.
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Kaburaki and Cherkauer with the re-use distance indicating an amount of time between accesses to a cache line taught by Kim
The motivation being to represent a likelihood that the data will be reused (See Kim P. 0069)
The systems of Kaburaki, Cherkauer and Kim are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Kaburaki with Kim to obtain the invention as recited in claims 15-20.

Claim 16
Kaburaki (2017/0235681) teaches:
The system as recited in claim 15, wherein the cache is further configured to: perform a lookup of a first re-use distance page buffer with at least a portion of a physical page address of the first cache line responsive to allocating the first cache line in the cache; and P. 0105 and FIG. 5 subfield 200B of a translation target logical address is used to search L3 L2P table 73 (first re-use distance page buffer); P. 0121 an LBA included in a command may be translated into an internal logical address (analogous to a physical page address), which may be used as the translation target logical address
set a RRPV field of the first cache line to a first value responsive to finding a match for the portion of the physical page address of the first cache line in the first re-use distance page buffer. P. 0186 when there is a cache hit associated with the L3 L2P table 73 (first re-use distance page buffer), the controller 4 may update an LRU timestamp (RRPV field) corresponding to a cache line, to a third value “11” greater than the first and second values; P. 0167 high-hit data portions (i.e. likely to be reused) are placed in L3 L2P table 73	

Claim 17
Kaburaki (2017/0235681) teaches:
The system as recited in claim 16, wherein the cache is further configured to: perform a lookup of the second re-use distance page buffer with the portion of the physical page address of the first cache line responsive to allocating the first cache line in the cache; and P. 0107 and FIG. 5 subfield 200C of a translation target logical address is used to search L1 L2P table 71 (second re-use distance page buffer); P. 0121 an LBA included in a command may be translated into an internal logical address (analogous to a physical page address), which may be used as the translation target logical address
set the RRPV field of the given cache line to the second value responsive to finding a match for the portion of the physical page address of the first cache line in the second re-use distance page buffer. P. 0183-184 when there is a hit in the L1 L2P cache table 131 (second re-use distance page buffer), controller 4 sets the value of a LRU time stamp (RRPV field) corresponding to the cache line to a first value “00” (second value)

Claim 18
Kaburaki (2017/0235681) teaches:
The system as recited in claim 15, wherein the cache is further configured to set the RRPV field of the first cache line to a third value responsive to not finding a match for the portion of the physical page address of the first cache line in the second re- use distance page buffer or in the first re-use distance page buffer, wherein the third value is in between the first value and the second value. P. 0234-235 and FIG. 16 if there is a cache miss associated with the L1 L2P table 71 (second re-use distance page buffer), a cache hit for L2 L2P cache table 72, but a cache miss associated with the L3 L2P table 73 (first re-use distance page buffer), the LRU timestamp is updated accordingly; P. 0185 when there is a hit in the L2 L2P cache table 72, controller 4 sets the value of a LRU time stamp corresponding to the cache line to a second value “10” (third value)

Claim 19
Cherkauer (6631446) teaches:
The system as recited in claim 15, wherein the cache is configured to prioritize evicting a second cache line when making a cache replacement decision rather than evicting the first cache line based on the first value and a second value stored in re-reference prediction value (RRPV) fields corresponding to the first cache line and second cache line, respectively. Col. 5 line 8-11 the access count of a buffer is incremented each time data is requested from the buffer; Col. 6 lines 4-13 periodically resetting the access counts effectively converts the access counts into frequencies (re-use distance) 

Claim 20
Cherkauer (6631446) teaches:
The system as recited in claim 15, wherein the re-use distance of the given cache line comprises a count. Col. 4 lines 24-59 and FIG. 2 a particular buffer (cache line) is assigned to a buffer class based on its access count in a previous time interval (re-use distance) compared to a threshold


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner respectfully notes the arguments regarding Cherkauer’s time interval not being equivalent to the amended definition of “re-use distance” are moot in view of the combination of Kaburaki, Cherkauer and Kim. Cherkauer teaches storing data in different buffer classes based on the access count exceeding different thresholds. Kim teaches a reuse distance being a period of time taken until data in a cache is reused, and when substituted for the access count of Cherkauer teaches “store […] the given cache line in a second re-use distance page buffer, responsive to the re-use distance being greater than a second threshold, wherein the re-use distance of the given cache line is indicative of an amount of time between consecutive accesses of the given cache line”. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133